      Case 2:11-cr-00070-LMA-SS Document 454 Filed 04/12/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                       No. 11-70

EUGENE THOMPSON                                                           SECTION I

                               ORDER & REASONS

      Before the Court is pro se defendant Eugene Thompson’s (“Thompson”) motion1

for compassionate release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). The

government opposes the motion. 2 Considering the factors in 18 U.S.C. § 3553(a), the

Court concludes that compassionate release is not warranted.

                                           I.

      In 2011, a jury convicted Thompson of four counts: (1) conspiracy to distribute

and to possess with the intent to distribute 280 grams or more of cocaine base and a

quantity of cocaine hydrochloride in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

841(b)(1)(C) and 846; (2) possession with the intent to distribute same in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), and 18 U.S.C. § 2; (3) possession of

a firearm in furtherance of the drug trafficking crime alleged in count 2, in violation



1 R. Doc. No. 440. Thompson’s motion also contained language the Court construed
as a motion for appointment of counsel, which it denied. R. Doc. No. 442. Thompson,
interpreting the Court’s Order as a denial of his motion for compassionate release,
filed a Notice of Appeal that purported to appeal both the denial of appointed counsel
and the denial of the motion for compassionate release—a denial that had not
occurred. See R. Doc. No. 444 (Notice of Appeal). The Fifth Circuit dismissed that
appeal on March 10, 2021, R. Doc. No. 453, meaning the Court can now address the
merits of Thompson’s motion.
2 R. Doc. No. 445.



                                           1
      Case 2:11-cr-00070-LMA-SS Document 454 Filed 04/12/21 Page 2 of 8




of 18 § U.S.C. 924(c)(1)(A)(I) and 18 U.S.C. § 2; and (4) possession of a firearm in and

affecting interstate commerce after having previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2). 3

      This Court sentenced Thompson to (1) a term of imprisonment of 240 months

each for counts one and two; (2) a term of imprisonment 120 months as to count four,

to be served concurrently to the term for counts 1 and 2; and (3) a term of

imprisonment of 60 months as to count three, to be served consecutively to each of

the terms imposed for counts one, two, and four, for a total sentence of 300 months. 4

Thompson is currently incarcerated at Forrest City Medium FCI; his projected

release date is November 10, 2033. 5

      Thompson asks the Court to grant him compassionate release due to the

COVID-19 pandemic. 6 He suffers from “High Blood Pressure,” “severe obesity and

overweight,” and the lingering effects of a number of earlier injuries, all of which, he

claims, “could become seriously detrimental to his health if he” were to contract

COVID-19. 7




3 See R. Doc. No. 127 (Superseding Indictment); R. Doc. No. 203, at 8 ¶ 17 (presentence
report).
4 R. Doc. No. 220 (judgment).
5 Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last

visited Apr. 8, 2021).
6 R. Doc. No. 440, at 1.
7 Id. at 1–2.



                                           2
      Case 2:11-cr-00070-LMA-SS Document 454 Filed 04/12/21 Page 3 of 8




      Thompson also argues that “a few legal issues” relating to his conviction

constitute extraordinary and compelling circumstances meriting his release. 8 The

proffered “legal issues” are, in fact, a laundry list of collateral attacks on the jury’s

verdict, as well as this Court’s sentence. Thompson acknowledges most of these have

been reviewed and rejected repeatedly by this Court and the Fifth Circuit, and that

the Supreme Court has denied certiorari. 9

      Thompson submitted a request for compassionate release to his warden more

than thirty days ago and the government concedes that he has thereby exhausted

administrative remedies. 10

      However, the government opposes Thompson’s motion on the merits. It argues

that he “has not established a medical condition that is an extraordinary and

compelling reason to grant his release” and that, even if he had, he “has failed to

demonstrate that his release does not present a danger to the safety of the

community.” 11 In support of its second argument, the government points to the

nature of Thompson’s offenses and his role as an “enforcer” in a drug trafficking

scheme. 12   It notes that Thompson “routinely carried firearms during . . . drug




8 Id. at 4–7.
9 See id. While a motion for compassionate release is not the appropriate vehicle for
such collateral attacks on a sentence, the Court need not address this matter further
because it concludes that, even if Thompson has established extraordinary and
compelling reasons meriting release, the risk to the public is too significant to allow
his release.
10 R. Doc. No. 447.
11 R. Doc. No. 445, at 1.
12 Id. at 2.



                                           3
      Case 2:11-cr-00070-LMA-SS Document 454 Filed 04/12/21 Page 4 of 8




transactions” and “provided protection” for a co-defendant during sales. 13         The

government also points to a prior conviction for battery 14 and Thompson’s own claim

in his instant motion that he has been shot twenty times as further evidence of his

predilection for violence. 15

                                           II.

       Generally, “[t]he court may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). That general rule has some exceptions, which, under

the First Step Act, may now be presented to the court upon a defendant’s motion. 16

For such a motion to be properly before the court, the defendant must either exhaust

all administrative remedies, or thirty days must elapse “from the receipt of [a

compassionate release request] by the warden of the defendant’s facility, whichever

is earlier.” Id. § 3582(c)(1)(A).

       The court “may” grant such a motion if, “after considering the factors set forth

in [18 U.S.C. § 3553(a)] to the extent they are applicable,” it finds that “extraordinary

and compelling reasons warrant such a reduction.” Id. The court must also conclude,

however, that “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id.




13 Id. at 6 (citing R. Doc. No. 203, at 14 ¶ 51).
14 Id. (citing R. Doc. No. 203, at 18 ¶ 74).
15 Id. (presumably referencing R. Doc. No. 440, at 1).
16 The First Step Act provided defendants a mechanism to unilaterally move for a

sentence reduction; previously, the “Director of the Bureau of Prisons” needed to file
the motion. See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5193,
5239.


                                           4
      Case 2:11-cr-00070-LMA-SS Document 454 Filed 04/12/21 Page 5 of 8




      The most relevant policy statement is found in § 1B1.13 of the U.S. Sentencing

Guidelines Manual. The Application Notes to that policy statement, in turn, provide

four categories of extraordinary and compelling reasons: “(1) medical conditions, (2)

age, (3) family circumstances, and (4) ‘other reasons.’” United States v. Thompson,

984 F.3d 431, 433 (5th Cir. 2021) (quoting U.S.S.G. § 1B1.13, Policy Statement, cmt.

n.1(A)–(D)) (alterations omitted).

      As noted above, the First Step Act provided a new avenue to request

compassionate release. Previously, only the Director of the BOP—not defendants on

their own—could move for compassionate release. The First Step Act changed that.

However, the Sentencing Commission’s policy statements have lagged behind.

Because these policy statements have not been amended since the enactment of the

First Step Act, portions of them contradict 18 U.S.C. § 3582(c)(1)(A). For example,

the policy statement referenced above begins with, “[u]pon a motion by the Director

of the Bureau of Prisons”—which implies that the entire statement applies only to

such motions (and not those filed by defendants).         U.S.S.G. § 1B1.13, Policy

Statement; see also id. cmt. n.4 (“A reduction under this policy statement may be

granted only upon motion by the Director of the Bureau of Prisons[.]”); see also United

States v. Perdigao, No. 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2, 2020)

(Fallon, J.) (noting the discrepancy).




                                          5
      Case 2:11-cr-00070-LMA-SS Document 454 Filed 04/12/21 Page 6 of 8




      The government argues that, discrepancy or not, the policy statement is

binding—but that is incorrect. 17 The Fifth Circuit recently clarified that “neither the

policy statement nor the commentary to it binds a district court addressing a

prisoner’s own motion under § 3582.” United States v. Shkambi, No. 20-40543, __

F.3d ___, 2021 WL 1291609, at *4 (5th Cir. Apr. 7, 2021). Nonetheless, the Fifth

Circuit has also recognized that the policy statement, may still “inform[] [its]

analysis.” Thompson, 984 F.3d at 433. 18

      But the Court need not conduct such analysis. That is because, assuming

arguendo that extraordinary and compelling circumstances exist, 19 Thompson has

not carried his burden to demonstrate that the applicable § 3553(a) factors justify his

release. As explained infra, that means Thompson’s motion must be denied.

                          III.   Section 3553(a) Factors

      “[A]fter considering the factors set forth in [18 U.S.C. § 3553(a)] to the extent

they are applicable,” the Court concludes that compassionate release is not

warranted. See 18 U.S.C. § 3582(c)(1)(A). The most applicable factor is “[the need]

to protect the public from further crimes of the defendant.”              18 U.S.C. §




17 R. Doc. No. 445, at 4 n.3. The Court notes that the government filed its opposition
before the Fifth Circuit weighed in—it cannot be faulted for making the argument.
18 While Shkambi postdates Thompson by three months, nothing about Shkambi

suggests that Thompson is bad law, or that the Court cannot use the policy statement
as a tool in its review—only that it is not bound by it.
19 Although the Court doubts that they do.



                                           6
      Case 2:11-cr-00070-LMA-SS Document 454 Filed 04/12/21 Page 7 of 8




3553(a)(2)(C). 20 Thompson has not satisfied the Court that he is not a danger to the

public; a sentence reduction is therefore inappropriate.

      Thompson was an enforcer in a drug trafficking scheme who regularly

possessed illegal firearms. 21 At times during sales, he would “hold [a] firearm openly

. . . in a show of force.” 22 This conduct is indicative of his willingness to use violence

and the threat of violence to further illegal activity.      His conviction for battery

indicates that the offenses of conviction were not aberrations, as does the fact that he

has been shot twenty times. 23

      Furthermore, Thompson’s motion ignores this concern entirely. Thompson

writes at length of the dangers posed by COVID-19. The Court is aware of those

risks, and it is sympathetic to Thompson’s concerns. But the Court is also tasked

with protecting the public from the dangers posed by Thompson. And he has offered

the Court no reason to think those dangers are any less present than they were when

he committed the offenses of which he was convicted. That necessitates this denial.



20 The Court notes that the now-advisory sentencing guideline required the Court to
make a similar finding.
21 R. Doc. No. 203, at 14 ¶ 51. In support of his motion, Thompson offers an affidavit

of a co-defendant, who avers that a rifle present at the time he and Thompson were
arrested did not belong to Thompson. R. Doc. No. 440-1, at 68. The Court notes that
Thompson claimed responsibility for the weapon at the time. Id. But even assuming
arguendo that the affidavit is truthful, it does not assuage the Court’s concerns in
any way.
22 R. Doc. No. 203, at 12 ¶ 44.
23 The Court also notes that, as a juvenile, Thompson was found to have committed

the offense of “illegal carrying of a weapon.” Id. at 16 ¶ 70. He was also sentenced to
three years in prison for obstruction of justice after he threatened a murder victim’s
wife, reportedly telling her to “look out for you and your son and back off or we’ll
waste you like we did your husband” before pointing his finger at her and saying
“pow, pow, pow.” Id. at 17 ¶ 72.


                                            7
     Case 2:11-cr-00070-LMA-SS Document 454 Filed 04/12/21 Page 8 of 8




                                        IV.

      Accordingly,

      IT IS ORDERED that Thompson’s motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A) is DENIED.

      New Orleans, Louisiana, April 9, 2021.




                                       _____________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                         8
